Case: 19-11263     Document: 00515986438         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 19, 2021
                                  No. 19-11263
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Webb,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-196-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          A jury convicted Michael Webb of kidnapping in violation of 18 U.S.C.
   § 1201(a)(1) and (g), and he was sentenced within the guidelines range to life
   imprisonment. The details of the events surrounding Webb’s abduction of
   the eight-year-old victim, the hours-long search that ensued, and the rescue


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11263      Document: 00515986438          Page: 2   Date Filed: 08/19/2021




                                    No. 19-11263


   of the child from the hotel room where Webb had sexually assaulted her are
   not recited here.
          On appeal, Webb challenges the district court’s denial of his motion
   to suppress his in-custody confession and its denial of his motion to dismiss
   the indictment on the ground that § 1201(a)(1) exceeds Congress’s powers
   under the Commerce Clause. He also seeks to preserve for further review
   his challenge to the district court’s jury instructions on the interstate nexus
   element.
          With respect to the suppression motion, Webb argues that his
   confession was involuntary because he was threatened at gunpoint by an
   officer at the hotel during his apprehension, and he was kept in a “vulnerable
   state,” that is, unclothed, until his arrival at the Fort Worth Police
   Department (FWPD) facility, where he subsequently confessed. He also
   argues that because he was “sleep-deprived or in some altered state of
   consciousness” during the interview with law enforcement agents, he could
   not have voluntarily waived his rights under Miranda v. Arizona, 384 U.S.
   436 (1966).
          “When reviewing a denial of a motion to suppress evidence, this
   Court reviews factual findings for clear error and the ultimate
   constitutionality of law enforcement action de novo.” United States v.
   Robinson, 741 F.3d 588, 594 (5th Cir. 2014). We view the evidence viewed in
   the light most favorable to the prevailing party, and “the clearly erroneous
   standard is particularly strong” where the district court’s ruling is based on
   live oral testimony, as in this case. United States v. Gibbs, 421 F.3d 352, 357
   (5th Cir. 2005) (internal quotation marks and citation omitted). We review
   de novo the district court’s conclusion that the defendant’s confession was
   voluntary and also the ultimate question of the Miranda waiver’s validity. See
   United States v. Cardenas, 410 F.3d 287, 292 (5th Cir. 2020).




                                         2
Case: 19-11263      Document: 00515986438           Page: 3   Date Filed: 08/19/2021




                                     No. 19-11263


          There is no dispute that immediately after Webb’s apprehension, as
   Webb was lying on the floor of the hotel hallway, one of the officers told Webb
   in a low voice, “Give me one G-d damn reason I shouldn’t waste you right
   now, bro.” At issue is whether Webb’s subsequent confession, an hour or so
   later while in custody at the FWPD facility, was rendered involuntary as a
   result of that officer’s conduct. We note that Webb does not allege, nor is
   there any evidence, that the officer who made the threatening statement
   drove him to the FWPD facility, was present at the facility, or had any further
   contact with him that morning.
          Even if the officer’s statement is construed as a threat and even if
   Webb may have felt vulnerable because he was unclothed during the drive to
   the FWPD facility, Webb’s subsequent confession was not the product of
   coercion or intimidation in light of the totality of the circumstances. See
   Cardenas, 410 F.3d at 293. Accordingly, the district court did not err by
   concluding that Webb’s confession was voluntary. See id.; United States v.
   Bell, 367 F.3d 452, 461 (5th Cir. 2004).
          The district court also did not err by determining that Webb
   knowingly and intelligently waived his Miranda rights. The record reflects
   that before, during, and after Miranda warnings were given, Webb was
   oriented, aware, provided appropriate responses to questions, engaged in
   dialogue, and clearly expressed his desire to talk to his interviewers. Further,
   there is no evidence suggesting that Webb’s desire to talk to his interviewers
   was the result of any trickery or deceitful conduct. See Soffar v. Cockrell, 300
   F.3d 588, 596 (5th Cir. 2002). Thus, Webb’s waiver was made with “a full
   awareness of both the nature of the right being abandoned and the
   consequences of the decision to abandon it.” Cardenas, 410 F.3d at 293
   (internal quotation marks and citation omitted). Because the confession was
   the result of a free and rational choice and was not the product of
   intimidation, threats, or deception, such that the admission of Webb’s



                                          3
Case: 19-11263      Document: 00515986438           Page: 4   Date Filed: 08/19/2021




                                     No. 19-11263


   confession was not erroneous, see id.; Bell, 367 F.3d at 461, we need not
   address Webb’s argument that the admission of the confession was not
   harmless.
          As for his challenge to the kidnapping statute, Webb argues that
   section 1201(a)(1), as amended in 2006, is unconstitutional because it greatly
   expands the scope of federal jurisdiction and exceeds Congress’s power
   under the Commerce Clause. In 2006, section 1201(a)(1) was broadened to
   include intrastate activity if the offender uses “any . . . instrumentality of
   interstate . . . commerce in committing or in furtherance of the commission
   of the offense.” Adam Walsh Child Protection and Safety Act of 2006, Pub.
   L. No. 109-248, § 213, 120 Stat. 587, 616 (codified at § 1201(a)(1)).
          The crux of Webb’s argument is that his kidnapping offense should
   not be punished as a federal offense because it took place within an eight-mile
   region within one Texas county, notwithstanding that there was evidence
   that one or more instrumentalities of interstate commerce were used in
   furtherance of the intrastate kidnapping offense. See United States v. Marek,
   238 F.3d 310, 318-19 & n.35 (5th Cir. 2001) (en banc) (noting that the
   interstate nexus requirement for federal crimes is satisfied by the wholly
   intrastate use of a telephone); United States v. Phea, 755 F.3d 255, 266 (5th
   Cir. 2014) (recognizing that “the Internet, and hotels that service interstate
   travelers are [also] means or facilities of interstate commerce sufficient to
   establish the requisite interstate nexus”). We review de novo the district
   court’s denial of the motion to dismiss the indictment, and we find no error.
   See United States v. Arrieta, 862 F.3d 512, 514 (5th Cir. 2017); United States
   v. Clark, 582 F.3d 607, 612 (5th Cir. 2009).
          We uphold the jury instructions on the interstate nexus in light of
   Phea, 755 F.3d at 266. Webb also has failed to show that the district court
   abused its discretion in instructing the jury that it must be convinced that the




                                          4
Case: 19-11263      Document: 00515986438           Page: 5   Date Filed: 08/19/2021




                                     No. 19-11263


   Government proved beyond a reasonable doubt that Webb “used any means,
   facility or instrumentality of interstate or foreign commerce in committing or
   in furtherance of the commission of the offense” and that the Internet, cell
   phones, and a hotel that services interstate travelers are each means or
   facilities of interstate commerce. See United States v. Santos, 589 F.3d 759,
   764 (5th Cir. 2009); see also Fifth Circuit Pattern Jury Instructions (Criminal)
   § 2.54 (Pattern Instruction 2.54); Marek, 238 F.3d at 318-19 & n.35; Phea, 755
   F.3d at 266. The instruction was a correct statement of the law and was
   supported by evidence showing that Webb used his cell phone to access
   Google Maps and that the hotel where Webb held the victim caters to
   interstate travelers.
          The judgment of the district court is AFFIRMED.




                                          5